Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As shown in the previous office action, the prior art, such as the Delgo reference, shows the use of moving image databases in relation to machine learning, including searching using search parameters, identifying images in the database, and adding new images to a moving image database.  The prior art does not expressly teach or fairly suggest, as a whole, A method for human recognition, the method comprising: determining an update time based on time information and a determination of being in an idle mode; determining whether a first moving image, of which moving image information of the first moving image is not stored in a moving image database, exists among moving images stored in a user equipment, in case of the updated time; extracting information from the first moving image in which a cluster subject appears in case the moving image information is not included in the moving image database, wherein the extracting is based on clustering using a face feature of the cluster subject depicted in the first moving image; storing, in the moving image database, the information from the first moving image; receiving a search condition for searching for moving images in which the cluster subject appears, wherein the moving images are included in the moving image database; and searching the moving image database to identify one or more moving images, among the moving images included in the moving image database, which meet the search condition.  When incorporating each and every limitation of the respective claims, as a whole and in combination, none of the prior art discloses the features as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for further state of art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648